Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 1 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 2 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 3 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 4 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 5 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 6 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 7 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 8 of 17
Case 2:20-bk-04133-MCW   Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document   Page 9 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 10 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 11 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 12 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 13 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 14 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 15 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 16 of 17
Case 2:20-bk-04133-MCW    Doc 1 Filed 04/21/20 Entered 04/21/20 16:23:08   Desc
                         Main Document    Page 17 of 17
